Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The application has not been checked to the extent necessary to determine the presence of all possible typographical and grammatical errors. Applicant’s cooperation is requested in correcting any errors of which he/she may become aware in the application.
	The Information Disclosure Statements filed 02/18/2021 has been considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(2)  as being anticipated by Haziza (US 2008/0111755).
Regarding claim 1, Haziza teaches in figure (8A) an antenna comprising: an excitation port (815); and a conductive medium including:  5a 
Regarding claim 12, Haziza teaches in figure (8A) an antenna device comprising a plurality of slots (890), wherein each slot of the plurality of slots and the base portion (810) is configured to transmit electromagnetic radiation of a respective resonant frequency responsive to receiving (See paragraph [0060]), via the excitation port, an excitation signal having the respective resonant frequency.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Haziza (US 2008/0111755).
Regarding claim 19, Haziza teaches in figure (8A) a device comprising: an antenna (See abstract) including: an excitation port (815); and a conductive medium including: a plurality of slots (890), each slot of the plurality of slots being electrically coupled to the excitation port (815); 
Regarding claim 20, Haziza teaches in figure (8A) an antenna device comprising a plurality of slots (890), wherein each slot of the plurality of slots and the base portion (810) is configured to transmit electromagnetic radiation of a respective resonant frequency responsive to receiving (See paragraph [0060]), via the excitation port (815), an excitation signal having the respective resonant frequency.
Allowable Subject Matter
Claims 13-18 are allowable.
Claims 2-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph Lauture, whose telephone number is (571) 272-1805.  The examiner can normally be reached Monday to Friday between 9:30 am and 6:00 PM
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon E. Levi can be reached at (571) 272-2105.  The fax number for the organization to which this application is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/JOSEPH J LAUTURE/         Primary Examiner, Art Unit 2845